240 F.2d 600
CITY OF LAWTON, OKLAHOMA, a municipal corporation, Appellant,v.WICHITA FINANCE AND THRIFT CO., Inc., a corporation, Appellee.
No. 5178.
United States Court of Appeals Tenth Circuit.
Jan. 28, 1957.

Jack Cummins, Lawton, Okl.  (W. W. Godlove, Lawton, Okl., on the brief), for appellant.
John Berry, Oklahoma City, Okl.  (J. W. Tyree, Lawton, Okl., Wm. F. Collins, Jr. and Arthur Leach, Oklahoma City, Okl., on the brief), for appellee.
Before MURRAH and PICKETT, Circuit Judges, and RICE, District Judge.
PER CURIAM.


1
The judgment of the trial court is affirmed on the authority of Selected Investments Corporation v. City of Lawton, Oklahoma, 304 P.2d 967.